PER CURIAM:
Jerry Bernard Jackson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the district court’s reasoning that Defendants were entitled to absolute immunity. See Jackson v. Miller, No. CA-04-12-3 (W.D.N.C. Feb. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED